Dannehy, J.,
joins, dissenting. I conclude that the order appealed from by the defendant is a final judgment, hence appeal-able, in the circumstances of this case. Such a determination is required in this case under the second prong of finality in State v. Curcio, 191 Conn. 27, 463 A.2d 566 (1983), which makes an otherwise interlocutory order appealable “(2) where the order or action so concludes the rights of the parties that further proceedings cannot affect them.” Id., 31. I, therefore, do not agree with the dismissal of his appeal.
“General Statutes § 54-56e, establishes a discretionary pretrial diversionary program in certain criminal cases. ” (Emphasis added.) State v. Spendolini, 189 Conn. 92, 95, 454 A.2d 720 (1983). The defendant’s application, dated September 24, 1981, required, inter alia, that he agree to waive his right to a speedy trial and to the tolling of any statute of limitation. See General Statutes § 54-56e. On October 1, 1981, the court, Fishman, J., exercised its discretion and “invoked” the program in granting the defendant’s application for accelerated rehabilitation under the statute and placed him on probation for two years to October 1,1983 — the maximum probationary period permitted under the statute. Two years later, on September 30,1983, (October 1,1983, fell on a Saturday) because the defendant had sought to ascertain if his probation had been satisfactorily completed,1 a “hearing” was held *661on his motion to dismiss the charges concerning which the court had ordered his participation in the accelerated rehabilitation program. On that date, the court, Kline, J., raised the question of two arrests of the defendant made on August 3, 1983, on charges that were still pending. At the same time, the court also noted that the probation officer indicated (in his report) that “he [the defendant] reported faithfully and everything else while he was on A/R [sic] . . . .”2 Noting tersely that these arrests were “further involvement with the law”3 and that September 30, 1983, was the final day on which it could act, the court denied the motion for dismissal.
In its brief on this appeal, the state candidly concedes, as it must, that “the trial court clearly premised its order revoking the defendant’s probation upon the arrests of the defendant during the probationary period.” (Emphasis added.) As such, the state further concedes “that the court therefore revoked the defendant’s probation upon insufficient grounds.” See State v. Barnes, 37 Conn. Sup. 853, 858, 439 A.2d 456 (1981).
Our decision in State v. Longo, 192 Conn. 85, 469 A.2d 1220 (1984), represents the most recent fine tuning of State v. Curcio, supra. In speaking to the second prong of the Curcio test, we said, inter alia: “In order to satisfy the second prong of the Curcio test, the defendant must do more than show that the trial court’s decision threatens him with irreparable harm. The defendant must show that that decision threatens to abrogate a right that he or she then holds.” (Emphasis in original.) State v. Longo, supra, 91. The Longo majority opined that the dissent, Healey, J., “misses the point” when it “implies” that the majority “changes the focus of the finality test so that focus unduly centers *662on the time at which the particular right accrues rather than on the extent to which denying appellate review harms that right. We do not focus on the time of a right’s accrual but on whether a right actually exists for the particular defendant.” (Emphasis added.) Id., 93 n.5.4 The only reasonable interpretation of this language is that each particular defendant stands or falls on the circumstances of his particular case.5 See also State v. Curcio, supra, 37 (“the claim must assert a recognized right that inheres in the circumstances. ” [Emphasis added.]). This “particular” defendant, Parker, has a presently reviewable right that satisfies the final judgment requirement under the circumstances of this case. “[T]he dispositive issue is whether the defendant already enjoys a right that the order threatens irreparably. If so, the order may be appealed immediately. If the order merely denies an application for privileged status, thereby foreclosing the rights that attend such a status, it may be appealed only after final judgment.” State v. Longo, supra, 93.
*663“Right is an abstract term. It has no satisfactory definition or explanation except in connection with some concrete conception of the thing out of which it grows.” Hampton v. North Carolina Pulp Co., 223 N.C. 535, 546, 27 S.E.2d 538 (1943). A “right” has been said to be the legal “consequence” which attaches to certain facts. Holmes, The Common Law, p. 214. On September 30, 1983, two years had already passed since the court below had exercised its discretion to “invoke” the accused’s entry into this pretrial diversionary program. General Statutes § 54-56e. Certain changes of position had been bargained for and given between him and the state. He had waived his right to a speedy trial and he had agreed to the tolling of the statute of limitations. The state, in turn, had foregone prosecution for two years. All this was done under the umbrella of this statute that articulates a clear legislative policy that endorses rehabilitation.
The matter came before the court not because the state cited the defendant for failing to discharge his part of the bargain but because he had filed his motion of dismissal. Although he had apparently been arrested over a month earlier there is nothing in this record to show that the state, because of that arrest, even considered, let alone affirmatively tried, revoking his *664court-ordered status under the accelerated rehabilitation program. Significantly, as already pointed out, the state concedes that his probation revocation on September 30, 1983, was based upon “insufficient grounds.” No amount of fine drawing of any filament of reasoning can be persuasive in demonstrating that, on September 30,1983, this defendant did not have a right to a dismissal of the underlying charges. Given the circumstances, that right, which attached as the legal consequence of his unique factual position, was one which the court order of September 30, 1983, threatened irreparably. The court’s action on September 30,1983, as penultimate as any eleventh hour metaphor could be in this case, scoffs at his right.
Moreover, it defies reality to say this defendant’s right is not threatened irreparably. As a concept, “irreparability” must be viewed realistically. The term “irreparable” “connotes the inability to make good, to repair, to retrieve or to atone for.” Murray v. Egan, 28 Conn. Sup. 204, 208, 256 A.2d 844 (1969); 48A C.J.S., Irreparable, p. 229. In the present case, the defendant had the right to a dismissal of the charges. Instead, the majority would have him first face prosecution, trial, and possible conviction; and only then would the defendant have the right to maintain an appeal to this court finally seeking appropriate relief, i.e., a ruling that the trial court’s refusal to dismiss the underlying charges on September 30,1983, was erroneous and that he therefore never should have been tried at all.
This defendant is not like the defendant in State v. Bell, 179 Conn. 98, 425 A.2d 574 (1979), or in State v. Spendolini, 189 Conn. 92, 454 A.2d 720 (1983), where both appeals were sought from the trial court’s denial of being permitted to enter the youthful offender program as in Bell and from being permitted to enter the accelerated rehabilitation program as in Spendolini. *665Rather, this defendant had already been admitted by the court into the program and, at the time of revocation, had been in it for the maximum possible time on September 30, 1983. The legal consequences attendant upon his participation for that time certainly coupled with the admittedly “insufficient grounds” for denying his motion to dismiss had ripened into a right the denial of which results in a final judgment. To say, as the majority does, that he has no such right, but rather must await possible vindication after a trial is to endorse an injustice that rejects not only reason and common sense, but also legal analysis. In sum, the unique circumstances of this “particular” defendant satisfy the second final judgment prong of Curcio; it is not a piecemeal appeal. To assure that justice for Robert Parker will be as swift and sure as possible, I would hold that this is a final judgment.
Therefore, I dissent.

 While the record is not clear as to the nature of the restitution ordered at the outset, the prosecutor did inform the court on September 30,1983, that “restitution of three hundred dollars [has] been made.”


 At the September 30, 1983 “hearing” the prosecutor said he did not have any record of the defendant’s latest arrest.


 The court observed that “further involvement with the law” was what the “form” said, apparently referring to a condition of probation.


 One court has opined that: “A footnote is as important a part of an opinion as the matter contained in the body of the opinion and has like binding force and effect.” Melancon v. Walt Disney Productions, 127 Cal. App. 2d 213, 214 n.2, 273 P.2d 560 (1954), citing 21 C.J.S., Courts § 221, p. 407 n.3.


 The majority’s attempted insulation from consideration of the circumstances involved in this particular order in determining its appealability is not persuasive. State v. Parker, 194 Conn. 650, 652 n.4, 485 A.2d 139 (1984). Citing United States v. MacDonald, 435 U.S. 850, 857 n.6, 98 S. Ct. 1547, 56 L. Ed. 2d 18 (1978), and Carroll v. United States, 354 U.S. 394, 405, 77 S. Ct. 1332,1 L. Ed. 2d 1442 (1957), the majority attempts to portray the final judgment rule as a doctrine in which the “specific circumstances” are irrelevant and “unimportant” thereto. In MacDonald, a speedy trial claim was held to be a nonappealable interlocutory order in the federal system. The MacDonald court rested its decision on the premise that resolution of speedy trial claims asserted under Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972), requires “a careful assessment of the particular facts of the case” and would be “best considered only after the relevant facts have been developed at trial.” United States v. MacDonald, supra, 858. By contrast, in this case all the facts required for deciding the appeal before us have been presented for our consideration; the develop*663ment of a trial record is unnecessary to evaluate fully the defendant’s claim that the denial of his motion to dismiss was improper in this case. MacDonald is, therefore, inapposite.
Reliance on Carroll v. United States by the majority is particularly unconvincing in light of our decision in State v. Ross, 189 Conn. 42, 454 A.2d 266 (1983). Carroll involved a government appeal from a pretrial order suppressing certain evidence. The holding in Carroll that the suppression order was not appealable rested on the policy that appeals by the government in criminal cases “are something unusual, exceptional, not favored.” Carroll v. United States, supra, 400. In Ross, supra, however, we ruled that under appropriate circumstances the state could maintain such an appeal. Finally, fairly read, the quotation from Carroll that appealability does not “depend on the facts of a particular case” is taken well out of context. That statement in Carroll related only to the effect of the dismissal of the government’s appeal, not to the Carroll court’s analysis of whether an order was in fact appealable. Carroll v. United States, supra, 405.